DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-6, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Henrici et al. (US 2015/0132621 A1, the US PG-Pub equivalent of US 9793581 B2 which was cited in the IDS) or, in the alternative, under 35 U.S.C. 103 as obvious over Henrici et al. (US 2015/0132621 A1, the US PG-Pub equivalent of US 9793581 B2 which was cited in the IDS) in view of Lee et al (US 2018/0062127 A1, as cited in the IDS).
Regarding claim 1, Henrici teaches a battery pack for supplying an electrically driven treatment apparatus with an electric driving power (electrochemical storage system, Henrici [0025]), the battery pack comprising:
a first stack limiting structure and a second stack limiting structure (front and back of frame unit 210, Henrici [0048] and Fig. 2), wherein the second stack limiting structure is disposed opposite and with a fixed distance to the first stack limiting structure (frame unit fixed in position, Henrici [0048]);
a plurality of pouch cells (pouch cells 100, Henrici [0046-0047] and Fig. 1), wherein the pouch cells are disposed in a stack (Henrici Fig. 2), wherein the stack is disposed between the 
a sensor arrangement (functionalized film with sensors, Henrici Fig. 4A and [0010, 0020]), 
wherein the sensor arrangement is disposed in the stack (functionalized film with force sensor at surface of encasing film of pouch cell in a stack of a plurality of cells, Henrici [0026, 0051] and Fig. 4), 
wherein the sensor arrangement extends across a major part of a surface of the pouch cells (sensor 420 at middle of cell surface per Henrici Fig. 4A and [0032]) and is configured such that the height of the stack across the extension is approximately equal (film 400 surrounding force sensor 420 does not show appreciable thickness difference in the battery cell pouch thickness per Henrici Figs. 4A and 8A, thus does not affect height within stack shown in Henrici Fig. 2; functionalized film can be within existing layer per Henrici [0010]; “the sensor or force sensor according to the present invention is distinguished by a very small installation height and therefore does not obstruct the sequence of the cell chemistry in the pouch cell or the deformation of the external encasing”, Henrici [0008]), and 
wherein the sensor arrangement has a pressure sensor (first film sensor 420 is a force sensor which detects gas pressure of expanding cells, Henrici [0009, 0050-0051]), wherein the pressure sensor is configured for detecting a pressure force acting in the stack direction on the pouch cells (force sensor can be situated on middle of main side 

“Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” (see MPEP 2111.02 II). Thus, in the instant claim, “for supplying an electrically driven treatment apparatus with an electric driving power” is being treated by Examiner as only an intended use statement, not a structural limitation to the otherwise complete invention defined by the claim. Henrici [0025] does teach the electrochemical storage system can be a battery for driving an electric or hybrid vehicle as examples instead of explicitly teaching such being used to drive a treatment apparatus. 

Regarding “a first stack limiting structure and a second stack limiting structure” within instant claim 1, the frame unit of Henrici was cited above as anticipating such since Henrici [0048] and Fig. 2 teach that the stack of pouch-shaped battery cells are enclosed in the frame unit. See annotated figure 2 below of Henrici.

Alternately, since Henrici Fig. 2 only shows the front side of frame unit 210, Lee can also be looked to for teaching the obviousness of ensuring both first and second stack limiting structures on both ends of the battery stack.
Lee, which is analogous in the art of stacks of pouch-type batteries (see Lee Abstract and Figs. 4-5 and 9), solves a similar problem to Henrici in that both aim to detect and control pressure rises within the pouch-type batteries (Henrici [0008-0010, 0047, 0056-0057, 0065-0066] and Lee [0013, 0028, 0038, 0098-0100]). Lee teaches monoframe 120 including first and second sidewall structures at the front and back of the stack (see left and right in Lee Figs. 4-5 and 9) and additionally teaches first and second 

    PNG
    media_image1.png
    759
    1110
    media_image1.png
    Greyscale

It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the frame unit of Henrici to ensure both first and second stack limiting structures such as the monoframe of Lee to provide structural integrity as taught by Lee, and even to include first and second cushion bags as taught by Lee to limit the stack and control the pressure of the pouch cells within to minimize manage thereto. 

Thus, the instant claim 1 is anticipated by Henrici, or in the alternative, is rendered obvious by Henrici in view of Lee.

	Regarding claim 3, Henrici (or alternately, modified Henrici) teaches the limitations of claim 1 above and teaches the sensor arrangement has a compensation spacer (perimeter portions of film 400, Henrici Fig. 4A and [0050]), 
the compensation spacer is disposed in the stack (films 400 encase galvanic elements 410 to form pouch cells 100 within the stack, Henrici [0050-0051]), the compensation spacer is separate from the pressure sensor (first force sensor 420 is a separate element per Henrici Fig. 4A), and
the compensation spacer has a sensor recess, wherein the pressure sensor is disposed in the sensor recess (first force sensor 420 is situated in a middle area of encasing film 400, Henrici [0051]), 
wherein a spacer thickness of the compensation spacer and a sensor thickness of the pressure sensor in the stack direction are approximately equal (film-like thickness of 420 within 400, as encasement film of galvanic cell 410, Henrici Figs. 2, 4A and 8A, [0052]; “the sensor or force sensor according to the present invention is distinguished by a very small installation height and therefore does not obstruct the sequence of the cell chemistry in the pouch cell or the deformation of the external encasing”, Henrici [0008]).

    PNG
    media_image2.png
    271
    554
    media_image2.png
    Greyscale


Regarding claim 4, Henrici (or alternately, modified Henrici) teaches the limitations of claim 1 above and teaches the sensor arrangement includes a film (functionalized film for pressure sensing, Henrici [0007, 0009, 0026]).
Regarding claim 5, Henrici (or alternately, modified Henrici) teaches the limitations of claim 1 above and teaches the sensor arrangement has a temperature sensor (functionalized films for pouch can have pressure and/or temperature sensors, Henrici [0010, 0052]), and the temperature sensor is configured for measuring a temperature of the stack (temperature measurement of pouch cell via sensor in pouch encasing film, thus at each cell in the stack; Henrici [0010, 0051-0052]).
Regarding claim 6, Henrici (or alternately, modified Henrici) teaches the limitations of claim 5 above and teaches at least one (citations below for both limitations) of:
the sensor arrangement is disposed between two pouch cells (sensor can be on outer side of pouch cell encasing per Henrici [0007, 0013, 0051-0052], thus would be between two pouch cells in the stack shown in Henrici Fig. 2), and
the pressure sensor and/or the temperature sensor are/is disposed in a center of the surface of the pouch cells (force sensor in middle area of the main side of the incasing film, Henrici [0014, 0032, 0051] and Fig. 4A).

Regarding claim 10, Henrici (or alternately, modified Henrici) teaches the limitations of claim 1 above and teaches at least one buffer element (frame element 300, Henrici Fig. 3), wherein the at least one buffer element is disposed in the stack (Henrici Fig. 2 and [0049]), and is configured to buffer inflating of the pouch cells in the stack direction across a buffer thickness of the at least one buffer element (clearance of frame element 300 allows for respiration of pouch cells caused by charging/discharging, Henrici [0049]).

Lee, which is analogous in the art of stacks of pouch-type batteries (see Lee Abstract and Figs. 4-5 and 9), teaches at least one buffer element (cushion bag 150 with changeable volume, Lee Figs. 7-8 and [0062-0067]), wherein the at least one buffer element is disposed in the stack (cushion bags 150 stacked alongside pouch cells 110, Lee Fig. 9), wherein the at least one buffer element extends across a major part of the surface of the pouch cells (see Lee Fig. 4) and is configured to buffer inflating of the pouch cells in the stack direction across a buffer thickness of the at least one buffer element (improved performance against cell pressing and swelling, Lee abstract and [0037-0038, 0066-0073]).

Regarding claim 11, Henrici (or alternately, modified Henrici) teaches the limitations of claim 1 above and teaches a stack housing, wherein the first stack limiting structure is a first housing wall of the stack housing, and the second stack limiting structure is a second housing wall of the stack housing (front and back of frame unit 210, Henrici Fig. 2).
In the alternative, the monoframe 120 of Lee (as applied in the alternative rejection of claim 1 above) serving as first and second stack limiting structures of the stack of pouch cells 110 (see Lee Fig. 8), is a box-shaped housing including at least first and second walls on either side of the stack in the stacking direction (Lee Fig. 4). 

Regarding claim 12, Henrici (or alternately, modified Henrici) teaches the limitations of claim 1 above but fails to explicitly teach the battery pack has a nominal voltage of a minimum of 10 V and/or of a maximum of 100 V, nor that the battery pack has a mass of a minimum of 0.5 kg and/or of a maximum of 10 kg and/or the battery pack has a height of a minimum of 2.5 cm and/or of a maximum of 10 cm, a 
However, Lee teaches in [0004] individual batteries having working voltages of approximately 2.5-4.2 V and teaches the known cumulative nature of battery packs in that multiple battery cells can be combined in series to form a battery pack higher output voltage is required – thus, the number of battery cells in the battery pack may be variously set based on the output voltage or charge/discharge capacity required. Lee Figs. 5 and 9 show a battery pack containing six unit cells; therefore, from the teaching of Lee [0004], such a battery pack would have a voltage of approximately 20 volts, which falls within the range of 10-100 V of the instant claim. Though Henrici is silent toward a specific operating voltage, Henrici [0025] does teach the combination of multiple electrochemical store cells being combined into a battery pack in order to generate electrical voltage for use in driving electric/hybrid vehicles. Additionally, regarding the mass and dimensions of the battery pack, Lee teaches in [0012] that “the size and weight of the battery module are directly related to a receiving space and output of a corresponding medium and large device, manufacturers make efforts to fabricate battery modules having smaller size and lighter weight while ensuring higher output. To this end, it is necessary to develop a module structure that is simple, compact and sure to fix battery cells without using the conventional cell cartridge, so that the entire battery pack does not have a complex structure and does not occupy a large space.” Henrici [0019] also teaches the desirability of lower weight and space-saving within a battery pack made of pouch cells.
From these teachings of Lee, in addition to teaching conventional knowledge of selecting the desired plurality of battery pouch cells within a battery back to achieve the desired additive operating voltage – with an exemplary embodiment having voltage within the claimed range, there is motivation for optimizing also the size and weight of the battery pack such that a sufficiently small and lightweight but sufficiently powerful battery module is achieved to fulfill necessary performance characteristics and 
Thus, claim 12 is rendered obvious.

Claim Rejections - 35 USC § 103
Claim 2 is/are rejected, and claim 3 is alternately rejected, under 35 U.S.C. 103 as being unpatentable over Henrici, or alternately Henrici in view of Lee, as applied to claim 1 above, and further in view of Riemer et al. (US 2020/0076016 A1).
Regarding claim 2, Henrici (or alternately, modified Henrici) teaches the limitations of claim 1 above but fails to teach that the sensor arrangement has a one piece design.
	Riemer, which is analogous in the art of battery pouches with sensors (see Riemer title and abstract), teaches a pressure sensor for a battery pouch film (Riemer [0020, 0024], similar to that of Henrici) where one or more sensors are formed as one integral piece to a surface of the inner layer of the battery pouch film (Reimer [0021, 0036] and Figs. 1 and 6). Riemer [0033] teaches that this incorporation of sensors into the battery pouch is beneficial to allow for precision monitoring without hindering the manufacturing process of the battery.
	It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the encasing film and sensor of Henrici to be an integrated one-piece design as taught by Riemer with the motivation of achieving precise placement and easy manufacturing. 
Thus, instant claim 2 is rendered obvious.

Claim 3 is rejected above as being obvious over Henrici (or alternately, Henrici in view of Lee).
In the alternative, a person having ordinary skill in the art could look to the structure of the Riemer invention. 
Riemer, which is analogous in the art of battery pouches with sensors (see Riemer title and abstract), teaches a pressure sensor for a battery pouch film (Riemer [0020, 0024], similar to that of Henrici) where one or more sensors are formed as one integral piece to a surface of the inner layer of the battery pouch film (Reimer [0021, 0036] and Figs. 1 and 6). Riemer teaches a sensor arrangement (layer 104, Reimer Fig. 1 – see annotation below – and [0020-0021]) that has a compensation spacer (main surface of pouch inner layer 104, Riemer Fig. 1) wherein the compensation spacer is separate from the pressure sensor (strain gauge sensor elements 106 formed into layer 104, Riemer Fig. 1 and [0021, 0023-0024, 0036]), the compensation spacer has a sensor recess (recess portion in main surface of 104 surrounding sensors 16 as shown in annotated Riemer figure below, or etched recess per Riemer [0021]) with pressure sensor is disposed in the sensor recess (see annotated Riemer Fig. 1 below; and sensors 106 can be in etched portions of layer 104, Riemer [0021, 0036]), wherein a spacer thickness of the compensation spacer and a sensor thickness of the pressure sensor in the stack direction are approximately equal (etching into the surface of film layer would yield a consistent thickness, Riemer [0021] and Fig. 1).

    PNG
    media_image3.png
    532
    638
    media_image3.png
    Greyscale

It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the encasing film and sensor of Henrici to be an integrated design with the structure of Riemer with the motivation of achieving precise placement and easy manufacturing. Additionally, the simple substitution of one known element for another, i.e. the pouch film inner layer with incorporated sensors of Riemer for the battery pouch encasing film with sensor of Henrici, to yield predictable results is obvious (MPEP 2143 I B).
Thus, claim 3 is alternately rendered obvious in further view of Riemer.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrici, or alternately Henrici in view of Lee, as applied to claim 6 above, and further in view of Bhoir (US 2017/0338535 A1).
Regarding claim 7, Henrici (or alternately, modified Henrici) teaches the limitations of claim 6 above but fails to explicitly teach an outer temperature sensor, wherein the outer temperature sensor is disposed and configured for measuring an outer temperature of the stack outside the stack at an edge of the stack, the first stack limiting structure or the second stack limiting structure, and/or outside the first stack limiting structure or the second stack limiting structure.
Henrici [0014, 0052, 0064] does teach that locating a sensor on the edge of a pouch cell is useful in comparing measured conditions at the edge of the cell versus conditions at the center, and that temperature sensing may take place via an array of sensors.
Bhoir, which is analogous in the art of stacked pouch batteries and monitoring the conditions thereof (Bhoir [0012, 0035, 0047]), teaches a temperature sensor located at outside edge of a battery stack for measuring and managing the ambient temperature of the overall enclosure containing multiples battery cells (Bhoir [0040-0041, 0043, 0046-0047] and Figs. 1 and 3). Bhoir teaches this arrangement, of a conductive plate including a temperature sensor located externally to the pouch cell stack, is beneficial for transferring heat generated by the cells to the outside as well as communicating the temperature of the battery stack enclosure to a thermal management system to ultimately achieve regulation of the ambient temperature of the battery module for longevity and safety of the battery (Bhoir [0004, 0011, 0013-0014, 0040-0041, 0047]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the battery stack of Henrici to include an external temperature sensor as taught by Bhoir with the motivation of achieving better thermal management of the overall stack. Since Henrici already taught including sensor locations toward the edges of the battery cells and measuring the temperature of the cell stack in an array, such a modification would be within the ambit of a skilled artisan.
Thus, instant claim 7 is rendered obvious.

Regarding claim 8, Henrici (or alternately, modified Henrici) teaches the limitations of claim 7 above and teaches a control device, wherein the control device is configured to control the battery pack in response to the detected pressure force (Henrici [0030-0031, 0065]), the measured temperature and/or the measured outer temperature (Bhoir [0013-0014]).
Regarding claim 9, Henrici (or alternately, modified Henrici) teaches the limitations of claim 8 above and teaches a power output and/or power input detection device (electrical device interface which processes signals, Henrici [0031]), 
wherein the power output and/or power input detection device is configured for detecting the output electric driving power and/or an input electric charging power over time (calculation of charge state based on gas pressure, and more rapid charging of electrochemical store may be initiated based on force sensor pressure detected value; Henrici [0007-0008, 0032]), 
wherein the control device is configured for comparison of the detected pressure force and/or a quantity based on the detected pressure force to a variable pressure limit value and for controlling the battery pack in response to a result of the comparison (comparison of measured pressure values internal and external to the cell using equalization function, Henrici [0064-0066]), 
wherein the control device is configured for varying the pressure limit value in response to the detected output driving power and/or the detected input charging power over the time (determining state of battery charge based on pressure then carrying out computer executed algorithm to take measured toward controlling charging speed, Henrici [0027-0033, 0064-0066]).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrici, or alternately Henrici in view of Lee, as applied to claim 1 above, and further in view of Fauteux et al. (US 2016/0141728 A1, as cited in the IDS).
Regarding claim 13, Henrici (or alternately, modified Henrici) teaches the limitations of claim 1 above but fails to explicitly teach an electrically driven treatment apparatus, wherein the battery pack and the treatment apparatus are configured for electrical connection with each other for supplying the treatment apparatus with electric driving power from the battery pack.
Henrici does teach the battery pack of pouch cells for electrically driving hybrid/electric vehicles (Henrici [0025]). Additionally, Lee [0032] teaches that a similar battery pack can be used to power large devices such as hybrid/electric cars or medium-sized electrical devices such as power tools. Lee [0032] also teaches other used within electric scooters, carts, etc. However, modified Henrici fails to explicitly teach a “treatment apparatus.”
Fauteux, which is analogous in the art of battery packs with pouch cells and sensors (Fauteux [0024, 0029-31] and Figs. 4 and 9-10), teaches such a battery pack and a tool utilizing the battery pack (Fauteux Abstract, [0022, 0025]). Fauteux teaches that an electrically driven treatment apparatus, such a lawn/garden tool, can utilize a battery pack of stacked pouch cells with integrated sensors (Fauteux [0024-0025, 0031]). Fauteux [0022-0025] teaches that the battery pack can be used also in a variety of electrically-driven devices such as power tools, and the voltage and amps supplied by the battery pack is tailored to fit the function within the desired lawn, garden, or other power tool.
Therefore, since Henrici teaches the pouch cells and sensor within a battery pack for an electric vehicle, Lee teaches such for an electric vehicle or power tool, and Fauteux teaches a similar battery back for power tools or other electrically driven treatment apparatuses, a person having ordinary skill in the art would have found it obvious that the electronic device type could be substituted (electrically driven apparatus instead of electric vehicle) and still be functional utilizing the battery pack of instant 
Thus, claim 13 is rendered obvious.

Regarding claim 14, modified Henrici teaches the limitations of claim 13 above and teaches the treatment apparatus (cordless tools including lawn and garden equipment, Fauteux [0023]) has a battery accommodation (battery pack housing mates with / is received and supported by cordless tool housing via battery connection features, Fauteux [0023]), and the battery accommodation is configured for accommodating the battery pack (connection of battery pack to tool/apparatus, see Fauteux [0022-0023] and Figs. 1-2).
Regarding claim 15, modified Henrici teaches the limitations of claim 13 above and teaches the treatment apparatus is one of: hedge shears, a hedge cutter, lawn mower, or a grass trimmer (cordless lawn and garden equipment such as lawn mowers, hedge trimmers and the like; Fauteux [0022]).
	
Double Patenting
Claims 5, 8, 11-12, and 14-15 of this application is patentably indistinct from claims 3, 5-6, 12, and 14-15 of Application No. 16/869,857. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7-8, 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 12-15 of copending Application No. 16/869,857 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Reference claim 6 (encompassing limitations of reference claims 1, 4, and 5) reads on instant claim 5 (and instant claim 1 on which instant claim 5 depends) because both reference claim 6 and instant claim 5 necessitate the following features:
A battery pack for supplying an electrically driven treatment apparatus with an electric driving power
A plurality of pouch cells disposed in a stack
Stack limiting structure around stack
A temperature sensor for measuring a temperature of the stack
A control device
a sensor arrangement, wherein the sensor arrangement is disposed in the stack, the sensor arrangement extends across a major part of a surface of the pouch cells and is configured such that a height of the stack across the extension is approximately equal, and the sensor arrangement has the inner temperature sensor
the sensor arrangement has a pressure sensor, wherein the pressure sensor is configured for detecting a pressure force acting on the pouch cells, and the control device is configured for comparison of the detected pressure force and/or a quantity based on the detected pressure force to a pressure limit value.
Instant claim 7 and reference claim 1 share the limitation:
the battery pack comprises an outer temperature sensor
Instant claim 8
the control device is configured for comparison of the detected pressure force and/or a quantity based on the detected pressure force to a pressure limit value, wherein the pressure limit value is predetermined by at least one of the pouch cells, and the control device is configured for controlling the battery pack in response to a result of the comparison.
Instant claim 11 and reference claim 3 share the limitation:
the stack limiting structure is a housing.
The limitations of reference claims 12-15 are the same as those of instant claims 12-15.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steil (US 2016/0276720 A1) teaches a battery module of flat cells in a stack (Steil Figs. 4-6, [0028-0030]) with sensors between the cells (Steil [00471], Fig. 3 and Figs. 10-12).
Knobloch et al. (US 2015/0340744 A1) teaches a battery module with sensors adjacent to battery cell surfaces in a stack (Knoblock abstract, Figs. 5A-B, 7, and 9). Knoblock teaches pouch cells in [0004] and teaches in [0048] a foil in use on the outside of the cells for voltage measurement.
Doege et al. (US 2011/0042117 A1) teaches a stack of battery cells 112 with stack-limiting housing container 114 and temperature sensor 130 outside the stack at the middle of the cell surface (Doege [0056] and Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE L. WALLS/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728